Name: Commission Regulation (EEC) No 935/93 of 21 April 1993 fixing the minimum selling prices for beef put up for sale under the invitation to tender referred to in Regulation (EEC) No 801/93
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 4. 93 Official Journal of the European Communities No L 96/21 COMMISSION REGULATION (EEC) No 935/93 of 21 April 1993 fixing the minimum selling prices for beef put up for sale under the invitation to tender referred to in Regulation (EEC) No 801/93 THE COMMISSION OF THE EUROPEAN COMMUNITIES, up for sale by tender should be fixed, taking into account tenders submitted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 125/93 (2), and in particular Article 7 (3) thereof, Whereas tenders have been invited for certain quantities of beef fixed by Commission Regulation (EEC) No 801 /93 (3) ; HAS ADOPTED THIS REGULATION : Article 1 The minimum selling prices for beef for the invitation to tender held in accordance With Regulation (EEC) No 801 /93 for which the time limit for the submission of tenders was 7 April 1993 are as set out in the Annex hereto. Article 2 The Regulation shall enter into force on 22 April 1993 . Whereas, pursuant to Article 9 of Commission Regulation (EEC) No 2173/79 (4), as amended by Regulation (EEC) No 1809/87 Q, the minimum selling prices for meat put This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 April 1993 . For the Commission Rene STEICHEN Member of the Commission ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Estado-membro Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten Produtos Precio mÃ ­nimo expresado en ecus por tonelada Mindstepriser i ECU/ton Mindestpreise, ausgedrÃ ¼ckt in ECU/Tonne Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ  Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ Minimum prices expressed in ECU per tonne Prix minimaux exprimÃ ©s en Ã ©cus par tonne Prezzi minimi espressi in ecu per tonnellata Minimumprijzen uitgedrukt in ecu per ton PreÃ §o mÃ ­nimo expresso em ecus por tonelada United Kingdom Category C, classes U, R and O  Hindquarters 2 333  Forequarters 1 123 Ireland Category C, classes U, R and O  Hindquarters 2 211 (') OJ No L 148, 28 . 6. 1968 , p. 24. 0 OJ No L 18 , 27. 1 . 1993, p. 1 . 0 OJ No L 80, 2. 4 . 1993, p. 17. 0 OJ No L 251 , 5. 10 . 1979, p. 12. 0 OJ No L 170, 30 . 6. 1987, p. 23.